 602318 NLRB No. 67DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1311 NLRB 749. (Members Cohen and Truesdale did not partici-pate in the original decision.)2Although the judge dismissed this 8(a)(5) allegation, he foundthat the Respondent violated Sec. 8(a)(5) by failing to bargain with
the Union over the effects of its decision to subcontract the bargain-
ing unit work and recommended that the Board apply a
``Transmarine'' remedy here. Transmarine Navigation Corp., 170NLRB 389 (1968). As the judge's finding of this violation, which
the Board adopted, is unaffected by our decision here, we shall in-
clude a Transmarine remedy in our supplemental decision.3Furniture Rentors of America v. NLRB, 36 F.3d 1240.4The Board announced the following test in Dubuque Packing:Initially, the burden is on the General Counsel to establish that
the employer's decision involved a relocation of unit work unac-
companied by a basic change in the nature of the employer's op-
eration. If the General Counsel successfully carries his burden
in this regard, he will have established prima facie that the em-
ployer's relocation decision is a mandatory subject of bargain-
ing. At this juncture, the employer may produce evidence rebut-
ting the prima facie case by establishing that the work per-
formed at the new location varies significantly from the work
performed at the former plant, establishing that the work per-
formed at the former plant is to be discontinued entirely and not
moved to the new location, or establishing that the employer's
decision involves a change in the scope and direction of the en-
terprise. Alternatively, the employer may proffer a defense toshow by a preponderance of the evidence: (1) that labor costs
(direct and/or indirect) were not a factor in the decision or (2)
that even if labor costs were a factor in the decision, the union
could not have offered labor cost concessions that could have
changed the employer's decison to relocate. [Emphasis added.]Furniture Rentors of America, Inc. and TeamstersUnion Locals 639 & 730, International Broth-
erhood of Teamsters, AFL±CIO and AlvinJones, Jr. Cases 5±CA±20933, 5±CA±21021, and5±CA±21038August 25, 1995SUPPLEMENTAL DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn May 28, 1993, the National Labor RelationsBoard issued its Decision and Order1finding that theRespondent violated Section 8(a)(1) and (5) of the Na-
tional Labor Relations Act. The Board adopted the
judge's finding, inter alia, that the Respondent violated
Section 8(a)(5) by unlawfully withdrawing recognition
from the Union, but reversed his dismissal of another
8(a)(5) allegation alleging that the Respondent violated
the Act by failing to bargain with the Union over its
decision to subcontract bargaining unit work.2The Respondent filed a petition for review with theUnited States Court of Appeals for the Third Circuit.
The Respondent appealed the Board's findings that it
had violated Section 8(a)(5) by withdrawing recogni-
tion from the Union without having reasonable
grounds to doubt the Union's majority status, and by
failing to notify and bargain with the Union over its
decision to subcontract bargaining unit work, the deliv-
ery of its office furniture. On September 27, 1994, the
court issued its decision.3The court enforced theBoard's finding that the Respondent violated the Act
by withdrawing recognition from the Union, but re-
manded the case to the Board for consideration of
whether the Respondent was obligated to bargain with
the Union over its decisions to subcontract the fur-
niture delivery work and to lay off the unit employees.On January 27, 1995, the Board advised the partiesthat it had accepted the remand and invited statements
of position. Thereafter, the General Counsel and the
Charging Party Union filed statements of position.The Board has delegated its authority in this pro-ceeding to a three-member panel.We have considered the original decision and recordin light of the court's decision and the General Coun-
sel's and the Charging Party Union's statements of po-sition. We accept the court's decision as the law of thecase and have decided to modify the Board's original
decision by finding that the Respondent did not violate
the Act by failing to bargain with the Union over its
decisions to subcontract its furniture delivery work and
to lay off the unit employees.The issue here is whether the Respondent's deci-sions to subcontract the delivery work and to lay off
the unit employees were mandatory subjects of bar-
gaining over which the Respondent was obligated to
bargain with the Union.As noted above, the judge found that the Respond-ent did not violate the Act by failing to bargain with
the Union over its decision to subcontract its furniture
delivery work. In reaching this decision, the judge ap-
plied the test set out in Dubuque Packing Co., 303NLRB 386, 391 (1991), which the Board stated it
would apply in determining whether an employer's de-
cision to relocate bargaining unit work is a mandatory
subject of bargaining.4Under this test, as the judgestated, the Respondent's ``subcontracting decision was
a mandatory subject of collective bargaining unless
Respondent can prove by a preponderance of the evi-
dence that labor costs (direct and/or indirect) were nota factor in the decision.'' Furniture Rentors of Amer-ica, 311 NLRB at 756 (emphasis in original). In find-ing that the Respondent did not violate Section 8(a)(5)
by failing to bargain with the Union over its decision
to subcontract the bargaining unit work, the judge con-
cluded that labor costs were not a factor in the Re-
spondent's decision, but that the decision was moti-
vated by the Respondent's dissatisfaction with the de-livery crews based on ``lower than expected productiv-
ity, unacceptable damage to furniture, complaints by
customers, and thievery.'' Id. In this regard, the judge
found that the arrest of three of the Respondent's em-
ployees for theft from the Respondent was ``[t]he
straw that broke the camel's back and motivated 603FURNITURE RENTORS OF AMERICA5As the Board explained:[W]e specifically approved the judge's reliance in Torrington In-dustries on Fibreboard Corp. v. NLRB, 379 U.S. 203 (1964), toresolve the issue presented there: whether the respondent's deci-
sion to lay off unit employees was a mandatory subject of bar-gaining. We also emphasized that we would continue to apply
a ``Fibreboard subcontracting'' analysis in cases that, likeTorrington Industries, are ``factually similar to Fibreboard, inwhich virtually all that is changed through the subcontracting is
the identity of the employees doing the work.'' [FurnitureRentors of America, 311 NLRB at 750 (footnote omitted; em-phasis in original).]6Furniture Rentors of America, 36 F.3d at 1246, quoting First Na-tional Maintenance, 452 U.S. at 677:In First National, the Court identified three types of manage-ment decisions: (1) those with ``only an indirect and attenuated
impact on the employment relationship''; (2) those that ``are al-
most exclusively `an aspect of the relationship' between em-
ployer and employee,'' such as ``the order of succession of lay-
offs and recalls ... [and] work rules''; and (3) those ``that

[have] a direct impact on employment ... but have as [their]

focus only the economic profitability of'' non-employment-relat-
ed concerns.7Member Cohen notes the similarity between his own views inthis regard and those of the court. See Geiger Ready-Mix Co. ofKansas City, 315 NLRB 1021 fn. 18 (1994).Senker [the Respondent's president] to subcontract allthe delivery work.'' Id. (Emphasis in original.)On review, the Board rejected the judge's applica-tion of the Dubuque ``labor cost concession test.'' TheBoard found instead that the Respondent's decision to
subcontract the furniture delivery work fell within the
category of ``Fibreboard subcontracting'' cases inwhich it intended to apply the analysis set out in
Torrington Industries, 307 NLRB 809 (1992), issuedafter the judge's decision here.5The Board explainedits Torrington ``Fibreboard subcontracting'' analysisin Furniture Rentors, 311 NLRB at 750:[B]ecause the Supreme Court had already deter-mined that such [Fibreboard] subcontracting deci-sions are a mandatory subject of bargaining, we
saw ``no need to reinvent the wheel by rebal-
ancing the factors weighing for and against a find-
ing that the decision is subject to the bargaining
obligation'' .... 
Consequently, in TorringtonIndustries, although we found that labor costswere involved in the respondent's decision to lay
off the employees at issue there, we specifically
stated that we did not see the ``usefulness of the
Dubuque `labor cost concession' test'' in such``Fibreboard subcontracting'' cases and did notapply it there. [Footnotes omitted.]The Board found that Torrington's ``Fibreboardsubcontracting'' analysis was applicable here because,
first, all that was involved in the Respondent's deci-
sion to subcontract the furniture delivery work was the
substitution of one group of workers for another and,
second, the Respondent failed to show that its reasons
for laying off the unit employees and subcontractingthe bargaining unit work involved ``entrepreneurial de-
cisions that are outside the range of bargaining or deci-
sions dictated by emergencies that render bargaining
impractical.'' Furniture Rentors, 311 NLRB at 750. Asto the latter reason, the Board found that the Respond-
ent's reasons for subcontracting the furniture delivery
work were amenable to the bargaining process because
those reasons involved employee conduct (i.e., lower
than expected productivity, damage to furniture, cus-
tomer complaints, and thievery), ``an issue which
would be of concern to the Union as well as to the Re-
spondent and an issue over which the Union was in astrong position to take action, both through negotiationwith the Respondent and the education of the unit em-
ployees as to the Respondent's concerns.'' Id. In this
regard, the Board found that the Respondent's slow de-
livery rate, one of its proffered reasons for subcontract-
ing the furniture delivery work, ``concern[ed] the need
for improved efficiency and thus involve[d] labor costs
in the broad sense of the term.'' Id. at 751. The Board
further found that the Respondent's concern over dam-
age to furniture also involved the issue of labor costs
and concluded that improved efficiencies in delivery
and reduction in damage ``could have effected cost
savings that might have resulted in the Respondent's
retention of the delivery service.'' Id. Accordingly, the
Board found that the Respondent violated Section
8(a)(5) by failing to notify and bargain on request with
the Union over its decisions to subcontract the fur-
niture delivery work and to lay off seven unit employ-
ees and the effects of those decisions.In remanding the case to the Board for reconsider-ation of whether the Respondent's decisions to sub-
contract the furniture delivery work and to lay off the
unit employees were mandatory subjects of bargaining
over which the Respondent was obligated to bargain
with the Union, the court found, in effect, that the Re-spondent's decision to subcontract the furniture deliv-
ery work fell within the third category of management
decisions identified in First National MaintenanceCorp. v. NLRB, 452 U.S. 666 (1981).6The court ex-plained that whether decisions within this category re-
quire mandatory collective bargaining depends on the
extent to which ``the subject proposed for discussion
is amenable to resolution through the bargaining proc-
ess.'' Furniture Rentors of America, 36 F.3d at 1246,quoting First National Maintenance, 452 U.S. at 678.Accordingly, bargaining over management decisions in
this third category ``should be required only if the ben-
efit, for labor-management relations and the collective
bargaining-process [sic], outweighs the burden placed
on the conduct of the business.''7Id., quoting FirstNational Maintenance at 679. Noting that theFibreboard Court had ``implicitly'' engaged in such ananalysis, the court found that the Board's holding in
Torrington was ``at odds with the principles of 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Rejecting the Board's characterization of employee work habitsand conduct as ``labor costs in the broad sense of the term,'' the
court stated that ``there [was] no reason to so expand the term be-
yond its ordinary meaning as used in Fibreboard and First National,which contemplates subjects such as wages, fringe benefits, overtime
payments, size of workforce and production goals.'' FurnitureRentors of America, 36 F.3d at 1249.9Id. at 1250.10Id.11Id. at 1250.12Id.Fibreboard and First National.'' Furniture Rentors ofAmerica, 36 F.3d at 1247. In this regard, the courtfound that the Board erred in substituting for First Na-tional's ``balancing test'' a ``virtual per se rule'' thatexamined a subcontracting decision ``only to see
whether it is analogous to Fibreboard's general factualframework.'' Id. at 1247 and 1248. Finding this analy-
sis ``simplistic,'' the court explained that:In determining whether a subcontracting case islegally similar to Fibreboard, it is important toconsider not just the employer's decision to con-
tract work out, and how that decision affects its
operations, but whether, as in Fibreboard, the em-ployer's decision was driven by labor costs or
some other difficulty that can be overcome
through collective bargaining. [Id. at 1248. Em-phasis added.]Applying this analysis here, the court found, in ef-fect, that the Respondent's decision to subcontract the
furniture delivery work neither involved labor costs nor
concerned ``some other difficulty that [could] be over-
come through collective bargaining.'' Id. at 1248. As
to the former, the court conceded that the judge's use
of the phrase ```lower than expected productivity,'
standing alone, [rang] of labor costs, a subject suitable
for resolution through collective bargaining.'' Id. at
1249. The court went on to find, however, that the
judge's decision, ``read as a whole indicate[d] that
[Respondent Vice President] Senker's principal reason
for [subcontracting] was his exasperation over the irre-
sponsibility and dishonesty of some of his delivery em-
ployees, not labor costs as traditionally understood.''8Id. As to the latter, the court, again emphasizing that
the Respondent's principal reasons for subcontracting
the delivery work were its ``continuing problems with
delivery workers' carelessness, misconduct, untrust-
worthiness and thievery,''9found that Fibreboard andFirst National Maintenance do not require ``employersto automatically bargain with employee representatives
over the inviolability of their own property, without re-
gard to the benefit likely to be obtained from that
process.'' Id. at 1250. The court then observed that it
perceived no ``likelihood of benefit to be derived from
subjecting the problem of employee thievery to collec-
tive bargaining.'' Id.As stated above, we have accepted the court's re-mand as the law of the case. Accordingly, in determin-
ing whether the Respondent' decision to subcontractthe delivery work was a mandatory subject of bargain-ing, and mindful of the court's implicit instruction that
we should exercise ``the judgment that Fibreboard andFirst National require of [us],''10we shall apply thetest set out by the court in its decision, i.e., ``whether,
as in Fibreboard, the employer's decision was drivenby labor costs or some other difficulty that can be
overcome through collective bargaining.'' Id. at 1248.
In applying this test, we are constrained to follow the
analysis set out by the court. In this regard, although
the court indicated that it would ``not ... substitute

[its] judgment for that of the Board's [sic] on the pos-
sible benefits to be derived from collective bargaining
in a situation like the one in this case,''11the courtstated that:the Board needs to acknowledge that [the Re-spondent's] decision to subcontract its delivery
work was primarily based on factors arguably not
as amenable to collective bargaining as direct
labor costs. The Board then needs to make a judg-
ment about the likelihood and degree of benefit,
if any, to be derived from collective bargaining in
a situation of this kind and to weigh that benefit
against the employer's considerable interest in
taking prompt action.12In light of this language and the court's analysis ofthe factors that motivated the Respondent's decision to
subcontract the delivery work and lay off the unit em-
ployees, we find that the subcontracting decision was
not a mandatory subject of bargaining because it was
not ``driven by labor costs or some other difficulty that
can be overcome through collective bargaining.'' In
this regard, as the court explained, the Respondent's
primary reason for subcontracting the delivery work
was its dissatisfaction with the delivery crews based on
``lower than expected productivity, unacceptable dam-
age to furniture, complaints by customers, and thiev-
ery.'' Although we found that such issues as employee
conduct could be considered labor costs in the
``broad'' sense of the term and were amenable to bar-
gaining, the court found otherwise. Thus, as explained
above, the court found that employee conduct was out-
side the ``ordinary meaning'' of the term ``labor
costs'' as defined in Fibreboard and First NationalMaintenance. The court further found, in effect, thatthe employee conduct at issue here, which the court
defined as ``carelessness, misconduct, untrust-
worthiness and thievery,'' was not amenable to collec-
tive bargaining. In this regard, the court found that
under Fibreboard and First National Maintenance em-ployers were not required ``to automatically bargain
with employee representatives over the inviolability of 605FURNITURE RENTORS OF AMERICA13Because we have found that the Respondent's decision to sub-contract was not amenable to bargaining, we find it unnecessary ``to
weigh [the benefit of collective bargaining] against the employer's
considerable interest in taking prompt action.'' If we were to con-
sider this issue, however, we would adhere to the Board's original
finding that the Respondent's ``considerable interest in taking
prompt action'' did not rise to the level of emergency circumstances
that might excuse its failure to bargain over the subcontracting deci-
sion. See Furniture Rentors, 311 NLRB at 751 fn. 10. MemberCohen, who did not participate in the original decision, agrees that
it is unnecessary to reach this issue, and therefore does not do so.14Transmarine Navigation Corp., 170 NLRB 389 (1968).their own property, without regard to the benefit likelyto be obtained from the process'' and saw no benefit
``to be derived from subjecting the problem of em-
ployee thievery to collective bargaining.''For these reasons, we find that the Respondent's de-cisions to subcontract the delivery work and to lay off
the unit employees were not mandatory subjects of
bargaining over which the Respondent was obligated
to bargain with the Union.13Accordingly, we find thatthe Respondent did not violate Section 8(a)(5) by fail-
ing to notify and bargain with the Union over those
decisions and shall delete this violation from our origi-
nal order.AMENDEDREMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section
8(a)(1) and (5) of the Act, we shall order it to cease
and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the purposes of the Act.As a result of the Respondent's unlawful failure tobargain in a meaningful manner and at a meaningful
time about the effects of its cessation of operations, the
terminated employees have been denied an opportunity
to bargain through their collective-bargaining rep-
resentative at a time when the Respondent might still
have been in need of their services, and a measure of
balanced bargaining power existed. Meaningful bar-
gaining cannot be assured until some measure of eco-
nomic strength is restored to the Union. A bargaining
order alone, therefore, cannot serve as an aequate rem-
edy for the unfair labor practices committed.Accordingly, in order to effectuate the purposes ofthe Act, we shall order the Respondent to bargain with
the Union concerning the effects on its employees of
the closing of its operations, and shall order a limited
backpay requirement designed both to make whole the
employees for losses suffered as a result of the viola-
tion14and to recreate in some practical manner a situa-tion in which the parties' bargaining is not entirely de-
void of economic consequences for the Respondent.
Thus, we shall order the Respondent to pay employees
represented by the Union backpay at the rate of their
normal wages when last in the Respondent's employ
from 5 days after the date of the Board's Order untilthe occurrence of the earliest of the following condi-tions: (1) the date the Respondent bargains to agree-
ment with the Union on those subjects pertaining to
the effects of the closing of the Respondent's oper-
ations on its employees; (2) a bona fide impasse in
bargaining; (3) the failure of the Union to request bar-
gaining within 5 days of the Board's Order, or to com-
mence negotiations within 5 days of the Respondent's
notice of its desire to bargain with the Union; or (4)
the subsequent failure of the Union to bargain in good
faith; but in no event shall the sum to any of these em-
ployees represented by the Union exceed the amount
he would have earned as wages from March 1, 1990,
the date on which the Respondent subcontracted the
furniture delivery work, to the date he secured equiva-
lent employment elsewhere, or the date on which the
Respondent shall have offered to bargain, whichever
occurs sooner; provided, however, that in no event
shall this sum be less than these employees would
have earned for a 2-week period at the normal rate of
their normal wages when last in the Respondent's em-
ploy.Backpay shall be based on the earnings the termi-nated employees would have received during the appli-
cable period, less interim earnings, with the sums due
calculated in the manner set out in F.W. Woolworth
Co., 90 NLRB 289 (1950), plus interest thereon cal-culated in accordance with New Horizons for the Re-tarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Furniture Rentors of America, Inc.,
Jessup, Maryland, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Telling employees that it will be futile for themto select a union as their collective-bargaining rep-
resentative.(b) Interrogating employees about their union sym-pathies.(c) Creating the impression that employees will bedischarged or otherwise disciplined because they might
support the Union.(d) Posting petitions and ordering employees to signpetitions indicating whether they are for or against the
Union.(e) Withdrawing recognition from and refusing tobargain with the Union at a time when either the
Union has not actually lost the support of a majority
of the employees in the bargaining unit or the Re-
spondent does not have a reasonable doubt, based on
objective considerations, that a majority of the employ-
ees want to continue to be represented by the Union.(f) Subcontracting bargaining unit work and layingoff unit employees without providing the Union with 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''notice and an opportunity to bargain over the effectsof those decisions.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and, on request, bargain with theUnion as the designated and recognized exclusive col-
lective-bargaining representative of the bargaining unit
employees on wages, hours, and other terms and con-
ditions of employment, including the effects of its de-
cisions to subcontract the delivery work and to lay off
the unit employees.(b) Pay the terminated employees represented by theUnion their normal wages for the appropriate period
set forth in the amended remedy section of this deci-
sion.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its facility in Jessup, Maryland, copies ofthe attached notice marked ``Appendix.''15Copies ofthe notice, on forms provided by the Regional Director
for Region 5, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the act gives employees these rights.To organize
To form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
tell employees that it will be futile forthem to select a union as their collective-bargaining
representative.WEWILLNOT
interrogate employees about theirunion sympathies.WEWILLNOT
create the impression that employeeswill be discharged or otherwise disciplined because
they might support the Union.WEWILLNOT
post petitions and order employees tosign them indicating whether they are for or against
the Union.WEWILLNOT
withdraw recognition from and refuseto bargain with the Teamsters Union Locals 639 &
730, International Brotherhood of Teamsters, AFL±
CIO at a time when the Union has not actually lost the
support of a majority of the employees in the bargain-
ing unit or we do not have a reasonable doubt, based
on objective considerations, that a majority of the em-
ployees want to continue to be represented by the
Union.WEWILLNOT
subcontract bargaining unit work andlay off unit employees without providing the Union
with notice and an opportunity to bargain over the ef-
fects of those decisions.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
, on request, recognize and bargain with theUnion as the designated and recognized exclusive col-
lective-bargaining representative of our drivers and
warehousemen, on wages, hours, and other terms and
conditions of employment, including the effects of our
decisions to subcontract the bargaining unit work and
to lay off unit employees.WEWILL
pay backpay to the employees representedby the Union who were terminated when we subcon-
tracted our furniture delivery work on March 1, 1990,
plus interest.FURNITURERENTORSOF
AMERICA, INC.